DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to National Stage Application No. PCT/CN2017/071565 filed January 18, 2017 and to Foreign Application No. CN2016100531692 filed January 26, 2016

Status of Claims 
This Office Action is responsive to the supplemental amendment filed on October 9, 2021. As directed by the amendment: claims 1, 10, and 12-13 have been amended and claim 9 has been cancelled. Thus, claims 1-3, 5-8, and 10-17 are presently pending in this application. 
Claim 6 was previously objected to for informalities. Applicant’s amendments to claim 6 obviate the previous objection. Claims 2, 3, and 7 were previously rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. Applicant’s amendments to claims 1-3 obviate the previous rejection under 35 U.S.C. 112(a) of claims 2, 3, and 7. Claims 1, 2, and 6, and claims 3-5, 7-17 by dependency were previously rejected under 35 U.S.C. 112(b) as being indefinite. Applicant’s amendments to claims 1-2 and 6 obviate the previous rejection under 35 U.S.C. 112(b).
Claims 1-3, 5-10, and 13-14 were previously rejected under 35 U.S.C. 103 as being unpatentable over Daly et al. (U.S. Pub. No. 2005/0103339) in view of DeWald et al. (U.S. Pub. No. 2012/0328969). Claims 11 and 15 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Vaska et al. (U.S. Pub. No. 2009/0120446). Claims 12 and 16-17 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Ahmad et al. (U.S. Pub. No. 2013/0228181). Applicant’s amendments have necessitated new grounds of rejection, shown below. Applicant’s .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lucas Stelling on January 6, 2022.
The application has been amended as follows: 
Claim 1 currently recites "an air inlet of the at least one second blower communicates with an air outlet of the first blower, a control system, and an air outlet of the at least one second blower communicates with the airflow output channel", ln 4-6 shall now read --an air inlet of the at least one second blower is configured to communicate with an air outlet of the first blower, a control system, and an air outlet of the at least one second blower is configured to communicate with the airflow output channel;--.

Claim 1 currently recites "wherein the control system comprises: an input unit, configured to receive a preset target output pressure; and a control unit, configured to determine rotating speeds of the first blower and the at least one second blower according to the target output pressure provided by the input unit and driving the first blower and the at least one second blower to run. respectively according to a determined rotating speed, the control unit is configured to use comparison tables or curves to determine  the rotating speed of each of the first and the at least one second blowers corresponding to the target output pressure.", ln 10-18 
shall now read: --wherein the control system comprises: an input unit, configured to receive a target output pressure; and a control unit, configured to determine a rotating speed for 

Claim 6 currently recites "wherein each of a first sealing connection between the sealing pipe and the air inlet of the at least one second blower, and a second sealing connection between the sealing pipe and the air outlet of the first blower is achieved through a sealing ring, a sealing rubber, a sealing gasket or, the sealing pipe and the air inlet of the at least one second blowers, and the sealing pipe and the air outlet of the first blower are complementarily shaped so that each of the sealing pipes matingly fits with a corresponding air outlet or air inlet, respectively.", ln 1-7 
shall now read: --wherein each of: a first sealing connection between the sealing pipe and the air inlet of the at least one second blower, and a second sealing connection between the sealing pipe and the air outlet of the first blower is achieved through a sealing ring, a sealing rubber, a sealing gasket, or the sealing pipe; and wherein the air inlet of the at least one second blower, and the sealing pipe and the air outlet of the first blower are complementarily shaped so that each of the sealing pipe ends matingly fits with a corresponding air outlet or air inlet, respectively.--.

Claim 12 currently recites "comprises a rotating speed rise request and a rotating speed reduction request;", ln 4 shall now read --comprises a rotating speed rise request or a rotating speed reduction request;--.

Claim 13 shall now read: wherein the control unit comprises: 
a first control sub-unit, configured to determine the rotating speed of the first blower and drive the first blower to run according to the determined rotating speed of the first blower; 


Claim 14 currently recites "A method for processing a respirator,", ln 1 shall now read --A method for operating a respirator,--.

Claim 14 currently recites "receiving a preset target output pressure by the respirator;", ln 3 shall now read --receiving a target output pressure by the input unit;--. 

Claim 14 currently recites "according to the preset target output pressure,", ln 5 shall now read --according to the target output pressure,--.

Claim 16 currently recites "receiving a rotating speed adjusting request by the respirator;" ln 3 shall now read --receiving a rotating speed adjusting request by the input unit;--.

Claim 17 currently recites "includes a rotating speed rise request and a rotating speed reduction request,", ln 2-3 shall now read --comprises a rotating speed rise request or a rotating speed reduction request;--.

Claim 17 currently recites "reducing the rotating speed of each one of the blowers by an adjusting step each time when receiving the rotating speed reduction request wherein said rotating speed adjusting request is responsive to an actual output pressure of the airflow channel that communicates with the at least one second blower.", ln 8-11 
shall now read: --reducing the rotating speed of each one of the blowers by an adjusting step each time when receiving the rotating speed reduction request; and 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art of record Daly et al. (U.S. Pub. No. 2005/0103339; hereinafter: “Daly”) discloses a multi-stage blower comprising a plurality of blowers (708, 710; Fig. 13A; ¶ 0101) and an airflow output channel (726, 728; Fig. 13A; ¶ 0105) which communicates with the corresponding one of the plurality of blowers, wherein the plurality of blowers includes a first blower (708; Fig. 13A; ¶ 0101) and a second blower (710; Fig. 13A; ¶ 0101); an air inlet (A, Fig. A annotated below) of the second blower communicates with an air outlet (B, Fig. A annotated below) of the first blower, and an air outlet (724; Fig.13A; ¶ 0105) of the second blower communicates with the airflow output channel (Fig. 13A; ¶ 0105); and wherein a sealing housing (See Daly’1: 718; Fig. 13A) of the second blower (Fig. 13A). 

    PNG
    media_image1.png
    331
    530
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 13A of Daly.
  Prior art of record Daly fails to suggest or render obvious  the multi-stage blower comprising a control system that comprises: an input unit, configured to receive a target output pressure; and a control unit, configured to determine a rotating speed for the first blower and a rotating speed for the at least one second blower according to the target output pressure provided by the input unit and based on comparison tables or curves, respectively; wherein the control unit drives the first blower and the at least one second blower to run according to each of the determined rotating speeds, respectively; as recited in independent claims 1 and 14.
Newly identified prior art Rugge et al. (U.S. Pub. No. 2014/0323030) discloses a system and method for controlling output flow of parallel connected blowers (Abstract; Fig. 1-6) but fails to suggest or render obvious the system wherein an air inlet of a second blower (16; Fig. 1) communicates with an air outlet of a first blower (14; Fig. 1).
Prior art of record DeWald et al. (U.S. Pub. No. 2012/0328969; hereinafter: “DeWald”), Ahmad et al. (U.S. Pub. No. 2013/0228181), and Vaska et al. (U.S. Pub. No. 2009/0120446) alone on in combination fail to remedy the deficiencies of Daly or Rugge et al..  
Therefore, independent claims 1 and 14, and claims 2-3, 5-8, 10-13, and 15-17 dependency, are rendered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached at (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785